UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6009


RAYMON I. DOBBINS,

                Petitioner – Appellant,

          v.

KUMA DEBOO, Warden,

                Respondent – Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:09-cv-00064-REM)


Submitted:   January 20, 2011             Decided:   February 15, 2011


Before WILKINSON and     KEENAN,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raymon I. Dobbins, Appellant Pro Se. Alan McGonigal, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Raymon    I.   Dobbins,      a    federal   prisoner,       appeals   the

district     court’s    order      accepting      the    recommendation      of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.                We have reviewed the record

and find no reversible error.                  Accordingly, we affirm for the

reasons stated by the district court.                    Dobbins v. Deboo, No.

2:09-cv-00064-REM (N.D. W. Va. Oct. 28, 2009).                    We dispense with

oral   argument   because         the    facts    and    legal    contentions      are

adequately    presented      in    the    materials      before    the    court    and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2